DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has provided various arguments that the cited prior art of Phan which was previously relied upon only to Figs. 14d and 9c which upon further consideration are not optimum for showing on anticipation. As figure 14d does show how variously shaped attachments are made using the actual aligner itself to the attachment that aligner will interact with, the following action has been corrected to properly cite the attachment which when formed by a shell with their corresponding shape would have the shell itself with the corresponding shape. 
Applicant has presented several arguments which are not persuasive.
Applicant has asserted that Fig. 14d does not show the actual shell claimed, while claim 1 at most only require a shell that has a shaped cavity and lacks any requirement for that shell to provide any force or repositioning, however Knopp does disclose that Fig. 14D is both the shell to form the attachment and the same shell that provide repositioning forces as cited in the following rejection. 
 Applicant has asserted that Knopp requires all the shell and attachment arrangements to have the attachment be open, however this is an incorrect over narrow reading of Knopp. It is not persuasive that a non-cited portion of Knopp may have different features that all the embodiments of Knopp would thus have that same feature. While some embodiments might have open shell attachment arrangements, the cited portions provide that the shell actually enclosed attachments and would protrude into the attachment indentation. 
Applicant has asserted that because attachment of Knopp could be color matched that “This proves that the attachment device 100 is not completely wrapped inside the appliance 105.”, but this 
In response to applicant's argument that their interaction between a shell and an attachment have some particular intended functional use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Knopp and the newly cited art do provide such a inter-related functional structure between both the shell and attachment, however the instant claims are only directed to a shell or an attachment. There is no requirement for any prior art that has both nor that the intended use be provided.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a bulge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued that all claims depend upon claim 1, however claims 7-10 do not depend upon claim 1. Claim 7 is an independent claim to which no arguments have been presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 3 recite the limitation of “a geometry of the cavity for receiving the attachment substantially matches that of the attachment”, however the attachment is not part of the shell-shaped appliance nor is there any definite shape given to any attachment in claim 1 from which claim 3 depends to beyond some attachment having a some type of indentation, however the claim is unclear as an indentation is only a feature of an attachment but that attachment itself could have any other shape. As such the linking of the shape of the cavity of the shell to “substantially” match the geometry of some unknown attachment results in the actual shape of the cavity to be indefinite. Any prior art where the substance of the cavity can be matched by a corresponding attachment will provide for the claimed limitation regardless if the prior art actually recites an attachment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (6,309,215) . 
Regarding claim 1, Phan et al. discloses a shell-shaped dental appliance(abstract), comprising: an integral shell (Fig. 14d element 105) forming a cavity for receiving teeth (Fig. 14D element 401) and a cavity for receiving an attachment adhesively fixed on a tooth (col. 2, line 65— col. 3 line 14, Fig. 14D element 302) the cavity for receiving teeth and the cavity for receiving the attachment being continuous (Fig. 14D element 401 and 302 are continuous), wherein a part of a surface of the cavity for receiving the attachment, proximate to the root of the tooth, protrudes towards the cusp of the tooth, to snap-fit into an indentation formed on a part of a surface of the attachment (Fig. 14D element 302 having a surface that forms each side and form of the attachment such as Fig. 9e or 9f which are attachment shapes which require the shell surface part for both forming and receiving the attachment to have a portion that would protrude towards the cusp of the tooth and would functionally result in a snap-fit, however claim 1 does not actively require such an attachment, col. 10 lines 41-52 disclosing the interaction of the shell cavity and the attachment would result in a “ratcheting” thus requiring the shell to protrude up into the curved underside in the attachment formed when the attachment would be photopolymerized by a material in the cavity shape such as in Fig. 14D), proximate to the root of the tooth (Fig. 14d element 105 and all its parts are connected to exposed teeth and thus proximate a root of such teeth when used).
Regarding claim 2, Phan et al. further discloses wherein the part of the surface of the attachment, proximate to the root of the tooth, and the part of the surface of the cavity for receiving the attachment, proximate to the root of the tooth, are cambered surfaces (Fig. 9c-9f have cambered undersides formed by the chambered surface of the shell when the attachment is made by the photo polymerized material in the corresponding shell and cavity holding the material).

Regarding claim 4, Phan et al. further discloses wherein the cavity for receiving teeth has a geometry selected to reposition a patient's teeth from a first tooth arrangement to a second tooth arrangement (col. 1, lines 7-17).
Regarding claim 5, Phan et al. further discloses wherein the geometry of the cavity for receiving teeth is determined based eh second tooth arrangement of the patients teeth (claims 9/10).
Regarding claim 6, Phan et al. further discloses wherein the geometry of the cavity for receiving teeth substantially matches the second tooth arrangement of the patient’s teeth (claims 9/10).
Regarding claim 7, Phan et al. (figures 9c-f) discloses an attachment (101) for being adhesively fixed on a tooth and engaging with a shell-shaped dental appliance having a corresponding structure to enhance the holding of the shell- shaped dental appliance on teeth (col. 3, lines 10-17), the attachment comprising: a bonding surface (102), an upper surface , and a lower surface (see annotated figure below) wherein the bonding surface is for adhesively fixing the attachment on the tooth (col. 4, lines 39-42), the upper surface is proximate to the cusp of the tooth when the attachment is fixed adhesively on the tooth (see figures 12A and 14 for approximate mounting location for the attachment to the tooth), the lower surface is proximate to the root of the tooth when the attachment is fixed adhesively on the tooth, and the lower surface forms an indentation towards the cusp of the tooth so that the corresponding structure of the shell-shaped dental appliance is able to snap-fit into the indentation (see figure 14D).

    PNG
    media_image1.png
    318
    268
    media_image1.png
    Greyscale

Regarding claim 8, Phan et al. further discloses (figures 9C-F) an attachment wherein the upper surface forms a slope towards the root of the tooth such that a shell-shaped appliance can be put on easily (col.12, lines 14-17).
Regarding claim 9, Phan et al. further discloses in an additional embodiment the upper surface is a cambered surface (see figures 9C-F and figure 14).
Regarding claim 10, Phan et al. further disclose in an additional embodiment the lower surface is a cambered surface (see figures 9C-F and figure 14).
Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knopp et al. (US 2011/0123944 A1). 
Regarding claim 1, Knopp et al. discloses a shell-shaped dental appliance(abstract), comprising: an integral shell (Fig. 16 element 106) forming a cavity for receiving teeth (Fig. 16 element 108) and a cavity for receiving an attachment adhesively fixed on a tooth (fig. 16 element 192) the cavity for receiving teeth and the cavity for receiving the attachment being continuous (Fig. 16 element 108 and 192 are continuous), wherein a part of a surface of the cavity for receiving the attachment, proximate to the root of the tooth, protrudes towards the cusp of the tooth, to snap-fit into an indentation formed on 
Regarding claim 3, Knopp et al. further discloses wherein the geometry of the cavity for receiving the attachment substantially matches that of the attachment (Fig. 16 elements 100/186 are substantially matched to element 116/192).
Regarding claim 4-6, Knopp et al. further discloses wherein the cavity for receiving teeth has a geometry selected to reposition a patient's teeth from a first tooth arrangement to a second tooth arrangement, and wherein the geometry of the cavity for receiving teeth is determined based eh second tooth arrangement of the patients teeth, and further discloses wherein the geometry of the cavity for receiving teeth substantially matches the second tooth arrangement of the patient’s teeth (paragraphs [0064]-[0065] disclosing appliance formed to move teeth from one arrangement to a second arrangement and that these are based off of determined sequential arrangements such that the sequential arrangement would correspondingly match the shape of a “Second shape” ).
Regarding claim 7, Knopp et al. discloses an attachment (Fig. 16 element 100) for being adhesively fixed on a tooth (fig. 16 element 100 bonded to tooth 103) and engaging with a shell-shaped dental appliance having a corresponding structure to enhance the holding of the shell- shaped dental appliance on teeth (Fig. 16 element 106), the attachment comprising: a bonding surface (Fig. 16 element 102), an upper surface , and a lower surface (see annotated figure below) wherein the bonding surface is for adhesively fixing the attachment on the tooth (paragraph [0089] all), the upper surface is proximate to the cusp of the tooth when the attachment is fixed adhesively on the tooth (see figures below, for approximate mounting location for the attachment to the tooth), the lower surface is proximate to the root of the tooth when the attachment is fixed adhesively on the tooth, and the lower surface forms an indentation towards the cusp of the tooth so that the corresponding structure of the shell-shaped dental appliance is able to snap-fit into the indentation (see figure below).

    PNG
    media_image2.png
    407
    437
    media_image2.png
    Greyscale



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanjani et al. (US 2018/0153648 A1). 
Regarding claim 1, Shanjani et al. discloses a shell-shaped dental appliance(abstract), comprising: an integral shell (Fig. 16 element 106) forming a cavity for receiving teeth (Fig. 29-30h element 802, image below) and a cavity for receiving an attachment adhesively fixed on a tooth (Fig. 30H element 804 received in a cavity, image below) the cavity for receiving teeth and the cavity for receiving the attachment being continuous (image below), wherein a part of a surface of the cavity for receiving the attachment, proximate to the root of the tooth, protrudes towards the cusp of the tooth, to snap-fit into an indentation formed on a part of a surface of the attachment (See image below, paragraph [0144] all).

    PNG
    media_image3.png
    441
    590
    media_image3.png
    Greyscale

Regarding claim 2, Shanjani et al. further discloses wherein the geometry of the cavity for receiving the attachment substantially matches that of the attachment (See image above, the attachments being rounded and curved thus cambered in regions).
Regarding claim 3, Shanjani et al. further discloses wherein the geometry of the cavity for receiving the attachment substantially matches that of the attachment (See image above, the attachments substantially match the cavities).
Regarding claim 4-6, Shanjani et al. further discloses wherein the cavity for receiving teeth has a geometry selected to reposition a patient's teeth from a first tooth arrangement to a second tooth arrangement, and wherein the geometry of the cavity for receiving teeth is determined based eh second tooth arrangement of the patients teeth, and further discloses wherein the geometry of the cavity for receiving teeth substantially matches the second tooth arrangement of the patient’s teeth (paragraph .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        01/14/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772